United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2674
                        ___________________________

                             United States of America

                                      Plaintiff - Appellee

                                         v.

                              Lashawn Deron Harris

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                  ____________

                         Submitted: September 20, 2021
                            Filed: October 20, 2021
                                 [Unpublished]
                                ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Lashawn Deron Harris pled guilty to distributing meth, in violation of 21
U.S.C. §§ 841(a)(l) and (b)(l)(B). The district court1 sentenced him to 240 months
in prison. Harris appealed the district court’s Career Offender determination. This

      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
court reversed and remanded. United States v. Harris, 950 F.3d 1015, 1021 (8th Cir.
2020). At resentencing, the guidelines range was 87 to 108 months. The district
court sentenced him to 132 months in prison. He appeals. Having jurisdiction under
28 U.S.C. § 1291, this court affirms.

       Harris argues his above-guidelines sentence is procedurally unreasonable.
Reviewing for procedural error, this court reviews “the district court’s application
of the Guidelines de novo and its factual findings for clear error.” United States v.
Bennett, 659 F.3d 711, 714 (8th Cir. 2011) (cleaned up). The district court must find
sentencing facts by a preponderance of the evidence. United States v. Martin, 777
F.3d 984, 998 (8th Cir. 2015). Harris contends the district court erred by relying on
uncharged, “objected-to allegations of criminal conduct, which were not supported
by reliable evidence of record,” including “uncorroborated hearsay testimony.”
There is no merit to this contention.

       The Presentence Investigation Report (“PSR”) detailed multiple instances of
Harris’s violent conduct, including multiple shootings at cars and people, attacks on
police officers, and other violent acts. Some of these acts resulted in convictions,
others did not. Harris did not object to the PSR in his sentencing memorandum. In
response to the government’s sentencing memorandum, he contested the allegations
that he shot at twelve people and had been involved in seven shootings. He also
objected to the allegations of criminal activity for which he was not convicted. At
sentencing, FBI Task Force Officer Robert Ephlin testified from police reports about
many of these violent acts. Harris objected to the Officer’s testimony as hearsay.
The government responded that the testimony was necessary to rebut Harris’s
argument that the reports were unreliable.

       “A sentencing court has a wide discretion and may consider any relevant
information that may assist the court in determining a fair and just sentence.” United
States v. Gant, 663 F.3d 1023, 1029 (8th Cir. 2011). See United States v. Schlosser,
558 F.3d 736, 740 (8th Cir. 2009) (noting that Congress imposed “no limitation . . .
on the information concerning the background, character, and conduct of a person
                                         -2-
that a court may consider for the purpose of imposing an appropriate sentence”
(internal quotation marks omitted)). “The Federal Rules of Evidence, with the
exception of the privilege rules, do not apply to sentencing proceedings.” United
States v. Irvin, 219 Fed. Appx. 617, 619 (8th Cir. 2007). In fact, “[h]earsay evidence,
even double hearsay, can be used at sentencing proceedings if it bears sufficient
indicia of reliability to support its probable accuracy.” United States v. Shackelford,
462 F.3d 794, 796 (8th Cir. 2006) (internal quotation marks omitted). “The
determination of whether hearsay evidence is sufficiently reliable to support a
sentencing decision depends on the facts of the particular case and is committed to
the sound discretion of the district court.” Schlosser, 558 F.3d at 740.

       Here, the government showed Harris’s violent conduct both through
unobjected-to facts in the PSR and the testimony of Officer Ephlin, which the district
court found sufficiently reliable. The district court did not clearly err in finding
Harris engaged in violent conduct warranting an upward variance. See United States
v. Killian, 803 Fed. Appx. 989, 990 (8th Cir. 2020) (holding that a “district court
may consider information about prior arrests for purposes of an upward variance,
particularly where the PSIR recites sufficient facts about the prior incidents”);
United States v. Harrison, 809 F.3d 420, 424 (8th Cir. 2015) (holding that courts can
rely on police reports containing observations of officers at the scene); Schlosser,
558 F.3d at 740 (rejecting the argument that the district court procedurally erred in
relying on a police report in sentencing in part because the report was “detailed and
convincing”).

       Harris also believes his above-guidelines sentence is substantively
unreasonable. This court reviews for abuse of discretion. United States v. Petersen,
848 F.3d 1153, 1157 (8th Cir. 2017). “A district court abuses its discretion in
sentencing if the district court fails to consider a relevant factor that should have
received significant weight, gives significant weight to an improper or irrelevant
factor, or considers only the appropriate factors but commits a clear error of
judgment in weighing those factors.” Id. (internal quotation marks omitted). The
district court justified varying upward “because of the history and characteristics of
                                         -3-
the defendant and need for the sentence imposed and to protect the public from
further crimes of the defendant and from the sheer violence of the defendant.” There
was no abuse of discretion. See United States v. Parker, 762 F.3d 801, 805 (8th Cir.
2014) (upholding upward variance on resentencing after reversal of Career Offender
determination). See also United States v. Lewis, 576 Fed. Appx. 629, 631 (8th Cir.
2014) (“Prior criminal conduct, even if acquitted or uncharged, is part of the history
and characteristics of the defendant that may be considered at sentencing.”).

                                    *******

      The judgment is affirmed.
                      ______________________________




                                         -4-